—Appeal from a judgment of the Supreme Court (Williams, J.), entered July 22, 1986 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review respondent’s declaratory ruling and order denying petitioner’s motion to have certain refunds passed to industrial users in proportion to their actual past use.
Judgment affirmed, without costs, upon the opinion of Justice Robert C. Williams. Main, J. P., Mikoll, Yesawich, Jr., and Harvey, JJ., concur.